Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Karin Kirksey Zander appeals the district court’s order denying her motion to remand and dismissing her civil action challenging the reporting of a prior foreclosure proceeding. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Zander v. Saxon Mortg. Serv., Inc., No. 1:14— cv-00857-WO-JEP, 2015 WL 3793276 (M.D.N.C. June 18, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.